Citation Nr: 9933101	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  98-06 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969 and from January 1973 to May 1975.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from December 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio. 


FINDINGS OF FACT

1.	In November 1992, the RO denied the appellant's request to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.	Evidence submitted since the November 1992 decision is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.	The November 1992 rating decision, which denied the claim 
of entitlement to service connection for a back disorder, is 
final.  38 U.S.C.A. § 7105 (West 1991).

2.	New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a back 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disorder, which was 
incurred in or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  Further, 
arthritis may be presumed to have been incurred during 
service if it becomes manifest to a compensable degree within 
one year of separation from active duty.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999). 
 
Service connection for a back disorder was denied in an 
August 1978 rating decision.  That decision was predicated on 
there being no evidence of a current back disorder.  In a 
rating decision dated in November 1992, the RO denied a claim 
to reopen issue because, in part, the new evidence failed to 
show that the veteran either had a current, chronic back 
disorder that was incurred or aggravated by service.  As a 
timely appeal was not perfected, the November 1992 rating 
decision is final and may not be reopened on the same factual 
basis.  38 U.S.C.A. § 7105.  A claim which is final may be 
reopened through the submission of new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.

The pertinent evidence of record at the time of the November 
1992 rating decision consisted of service medical records; VA 
examination reports, dated in May 1976, April 1981, October 
1983 and October 1987; VA treatment records, dated from June 
1976 to September 1992; RO hearing transcripts, dated in 
November 1981 and September 1987; and an October 1983 VA 
vocational rehabilitation report.

The service medical records show that, in February 1973, the 
veteran complained of low back problems.  He stated that he 
first experienced problems in 1968 in Okinawa while doing 
heavy lifting.  He also stated that, in late 1968, while in 
Vietnam, he had another attack and was reportedly placed on 
light duty and received medication.  He indicated that he had 
no major problems since until February 1973.  The impression 
was possibility of herniated nucleus pulposus.  Subsequently, 
in March 1973, he was again evaluated for back pain.  In 
another March 1973 treatment record, the veteran complained 
of low back pain.  However, X-ray tests and studies were 
negative.  A May 1975 separation examination noted that the 
veteran's spine was clinically normal.

Post service, in a January 1978 VA outpatient treatment 
record, the veteran complained of intermittent back pain 
since injuring his back in 1968.  In July 1978, the veteran 
reported a history of back pain since 1968, however, no 
opinion linking a back disorder to service was offered.  In 
1978, the appellant was diagnosed with chronic low back pain, 
and a low back strain.  A July 1978 VA X-ray study revealed 
small hypertrophic bony spurs on the anterior inferior aspect 
of L-5, with no other abnormalities noted.  A July 1991 VA 
outpatient treatment record indicated that the veteran was 
seen for low back pain with asymmetry of the disk space 
between L4-L5 on film.  In August 1992, he was again treated 
for back pain.  A September 1992 VA electromyograph (EMG) 
report indicated that there was electrodiagnostic evidence of 
a primarily sensory peripheral polyneuropathy with both 
axonal and demyelinating fractures.  The right lower 
extremity was more affected than the left.  This was found to 
be possibly consistent with the veteran's alcohol abuse in 
the past, but the possibility of neuropathy secondary to 
neoplasm could not be excluded.

The remainder of the records listed above do not relate to a 
back disorder.
 
Since the November 1992 rating decision, the veteran has 
submitted VA medical records, dated from August 1986 to June 
1999; and statements by the appellant and his service 
representative in support of the claim.  

After carefully considering the evidence submitted since the 
November 1992 RO rating decision, in light of evidence 
previously available, the Board is compelled to find that the 
appellant has not submitted evidence which is new and 
material.  In this regard, the clinical evidence submitted 
since the last final RO decision records the now established 
fact that the appellant suffers from a low back disorder.  
The record further documents the veteran's own contentions 
and belief that his symptoms began in service.  The medical 
reports, however, do not address the etiology of the 
veteran's claimed disability.  In this regard, it must be 
recalled that before service connection may be granted there 
must be competent medical or scientific evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, 
as there remains no competent evidence linking a current back 
disorder to either the veteran's active duty service or 
linking a presumptive back disorder to the one year 
presumptive period postservice, the Board is compelled to 
find that the appellant has not submitted evidence which is 
new and material.

In reaching this decision the Board considered the argument 
that the veteran's low back disorder was caused by service.  
Again, however, the veteran has not submitted any competent 
evidence to suggest such a link, and as a lay person 
untrained in the field of medicine, the appellant is not 
competent to offer an opinion linking this disorder to 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to reopen the claim.  See 
Graves v. Brown, 9 Vet. App. 172, 173 (1996).  In this 
regard, the above discussion informs the appellant of the 
steps he needs to fulfill in order to reopen his claim, and 
an explanation why his current attempt to reopen the claim 
must fail.

The benefit of the doubt doctrine may not be applied in this 
case because the appellant has failed to fulfill his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

The representative has also requested that the veteran's 
service medical records be requested for his first period of 
service from May 1968 to December 1969.  However, service 
medical records are of record, and in an August 1978 reply, 
the National Personnel Record Center (NPRC), indicated that 
no additional records were available.  Hence, further 
development is not in order.

Finally, in reaching this decision, the Board observes that 
subsequent to the claims file having been certified to the 
BVA, a June 1999 VA hospital operation report was received.  
Although the appellant and his representative were not 
notified of this evidence in an supplemental statement of the 
case prior to the Board's decision no further development is 
in order because this evidence is merely cumulative of the 
now acknowledged fact that the appellant has a back disorder.  
It adds nothing to the question whether a back disorder was 
incurred or aggravated in service.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).     


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for a back disorder the appeal 
is denied. 


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

